UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6852



FRANK ARNOLD NESBITT,

                                              Plaintiff - Appellant,

          versus

NORMAN H. MEYER, JR.; JOHN L. MAHONEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-96-696-AM)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Frank Arnold Nesbitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his Bivens* complaint under 28 U.S.C. § 1915(d) (1994), amended by
Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321.

We have reviewed the record and the district court's opinion and

find no reversible error. Although court clerks are not generally

entitled to immunity for their ministerial duties, McCray v. Mary-

land, 456 F.2d 1, 4 (4th Cir. 1972), Appellant's claim of negli-

gence in the clerk's execution of his duties is not cognizable as

a constitutional wrong. Daniels v. Williams, 474 U.S. 327 (1986).

Accordingly, we affirm the district court's order. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process. Appellant's motion to file an in-

formal brief is granted.




                                                          AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Nar-
cotics, 403 U.S. 388 (1971).

                                2